Exhibit 99.1News release via Canada NewsWire, Calgary 403-269-7605 Attention Business/Financial Editors: Compton reports third quarter 2009 results CALGARY, Nov. 6 /CNW/ - Compton Petroleum Corporation (TSX - CMT, NYSE - CMZ) reports its financial and operating results for the three months ended September 30, 2009. The full text of Management's Discussion and Analysis ("MD&A") and the Corporation's audited consolidated financial statements can be found on the Corporation's website at www.comptonpetroleum.com and at www.sedar.com. Summary of Quarterly Performance << - Cash flow of $7.3 million, or $0.06 per diluted share - Operating loss was $19.1 million, largely due to depletion and depreciation - Net earnings of $13.0 million, or $0.10 per diluted share - Average production was 19,760 boe/d - Capital expenditures of $8.3 million, before acquisitions and divestitures >> Depressed natural gas prices continued to impact Compton's financial performance throughout the quarter. In this environment, Compton remains focused on its defensive strategy of living within cash flow until a clear signal that the recovery of commodity prices is evident. A key challenge for Compton in 2009 has been to realign and strengthen its capital structure, with the objective of significantly reducing its overall debt level in order to be able to realize future value for shareholders from the Corporation's significant portfolio of assets. Compton has taken a multi-faceted, staged approach to recapitalization, which is intended to support the needs of all stakeholders. In September 2009, Compton announced two significant transactions that have reduced the Corporation's total debt level: << - an equity issue of 138 million units composed of one common share and one share purchase warrant for net proceeds of $161.4 million; and - the sale of various overriding royalties for total gross proceeds of $54.5 million with an option for an additional $47.5 million. >> Proceeds from these transactions have been used to decrease the Corporation's debt level. Taking into account the proceeds from the equity issue and the overriding royalty sales, total bank debt and senior notes has been reduced by 26% to $594.0 million from $802.8 million at the end of the third quarter. Should the option be exercised, total bank debt and senior notes would be reduced by 32% to $546.5 million by year-end. These are positive steps that have provided increased financial stability and liquidity while decreasing overall interest costs. Compton will continue to assess additional deleveraging options such as asset sales, accretive mergers and acquisitions, senior note conversions and the allocation of cash flow from any improvement in commodity prices. Compton now has greater flexibility, choice and time, allowing the Corporation to start shifting its focus to growth opportunities. The Corporation has identified several potential opportunities from its existing asset base that may be incorporated in its 2010 budget, which is currently being developed. Depending upon commodity prices, Management expects, at a minimum, to maintain stable production, assuming a 2010 AECO natural gas price of $5.00/mcf. Should natural gas prices average AECO $6.00/mcf or more in 2010, the Corporation could implement a capital program that exceeds $100 million, which should result in production growth. A multi-year strategic plan is being developed for the continued exploitation of Compton's assets. Financial Review << Three Months Ended Sept 30 Nine Months Ended Sept 30 (000s, except per share % % amounts) 2009 2008 Change 2009 2008 Change Total revenue(1) $ 47,258 $157,979 (70%) $170,281 $505,526 (66%) Cash flow(1)(2) $ 7,312 $ 91,942 (92%) $ 38,926 $226,286 (83%) Per share - basic(1)(2) $ 0.06 $ 0.71 (92%) $ 0.31 $ 1.74 (82%) -diluted(1)(2)$ 0.06 $ 0.70 (91%) $ 0.31 $ 1.70 (82%) Operating earnings (loss)(1)(2) $(19,081) $ 35,728 (153%) $(37,613) $ 78,549 (148%) Net earnings $ 12,990 $ 59,882 (78%) $ 15,470 $ 52,940 (71%) Per share - basic $ 0.10 $ 0.46 (78%) $ 0.12 $ 0.41 (71%) - diluted $ 0.10 $ 0.46 (78%) $ 0.12 $ 0.40 (71%) Capital expenditures before acquisitions and divestments $ 8,295 $106,012 (92%) $ 41,329 $270,486 (85%) Total bank debt & senior notes(3) $802,840 $704,685 14% Shareholders equity $851,865 $933,448 (9%) Shares outstanding(4) 125,573 125,575 - (1) Prior periods have been revised to conform to current period presentation (2) Cash flow and operating earnings are non-GAAP measures and are addressed in detail in the MD&A (3) $593,990 at the date of this release; includes interest (4) 263,573 thousand at the date of this release >> Revenue decreased by 70% over the third quarter of 2009 due to significantly lower realized natural gas and liquids prices and reduced production volumes. Compton recognized net earnings of $13.0 million for the three months ended September 30, 2009 as compared to $59.9 million during the third quarter of 2008. For the year-to-date, Compton realized net earnings of $15.5 million for 2009 as compared $52.9 million for 2008. The reduction in net earnings is largely attributable to lower commodity prices and production volumes, which was partially offset by realized commodity hedging gains and non-operating foreign exchange gains. Depressed natural gas prices largely contributed to reduced cash flow in the third quarter of 2009. As a result, a condition of Compton's senior note indenture currently limits the amount the Corporation can borrow under is credit facility to $383.0 million, which is expected to continue throughout 2010. The facility is currently drawn at approximately $111.5 million.
